 

 



EXHIBIT 10.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of April 4, 2017 (this "Amendment"), to the Loan
Agreement, dated as of January 25, 2016 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), by and among Otelco Inc., a
Delaware corporation (the "Parent" and, together with each Person (as defined
therein) that executes a joinder agreement and becomes a "Borrower" thereunder,
each a "Borrower" and collectively, the "Borrowers"), each subsidiary of the
Parent listed as a "Guarantor" on the signature pages thereto (together with
each other Person that executes a joinder agreement and becomes a "Guarantor"
thereunder or otherwise guaranties all or any part of the Obligations (as
defined therein), each a "Guarantor" and collectively, the "Guarantors"), the
lenders from time to time party thereto (each a "Lender" and collectively,
the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability
company ("Cerberus"), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Collateral
Agent"), and Cerberus, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents"). All terms used herein that are defined
in the Loan Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

 

WHEREAS, the Borrowers, the Agents and the Lenders wish to amend certain terms
and provisions of the Loan Agreement as hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1.            Amendment to Loan Agreement. Section 7.02(g) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

 

"(g)          Capital Expenditures. Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed (i) for Fiscal Year 2017, $8,500,000, (ii) for Fiscal
Year 2018, $7,500,000 and (iii) for any Fiscal Year thereafter, $6,515,000.

 

2.            Representations and Warranties. Each Loan Party hereby jointly and
severally represents and warrants to the Agents and the Lenders, as of the date
hereof, as follows:

 

(a)          Representations and Warranties; No Event of Default. The
representations and warranties contained herein, in Article VI of the Loan
Agreement and in each other Loan Document, certificate or other writing
delivered by or on behalf of any Loan Party pursuant to the Loan Agreement or
any Loan Document on or prior to the First

 

 

 

 

Amendment Effective Date (as defined below) are true and correct on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct on and as
of such earlier date), and no Default or Event of Default has occurred and is
continuing as of the First Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

 

(b)          Authorization, Etc. The execution and delivery of this Amendment by
each Loan Party, and the performance of the Loan Agreement, as amended hereby,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of this subclause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect.

 

(c)          Enforceability of Amendment. This Amendment has been duly executed
and delivered by such Loan Party and constitutes the legal, valid and binding
obligations of each such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

3.            Conditions Precedent to Effectiveness. This Amendment shall become
effective upon satisfaction in full, in a manner reasonably satisfactory to the
Agents, or waived, of the following conditions precedent (the first date upon
which all such conditions shall have been satisfied (or waived) being herein
called the "First Amendment Effective Date"):

 

(a)          Payment of Fees, Etc. The Borrowers shall have paid on or before
the date of this Amendment all fees, costs, expenses and taxes then payable
pursuant to this Amendment or Section 12.04 of the Loan Agreement (including,
without limitations, the First Amendment Fee referred to below).

 

(b)          Delivery of Documents. The Agents shall have received on or before
the First Amendment Effective Date this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.

 

4.            First Amendment Fee. On the First Amendment Effective Date, the
Borrowers shall pay to the Collateral Agent for the account of the Lenders that
are signatory to the First Amendment, a non-refundable amendment fee (the "First

 

2 

 

 

Amendment Fee") in the aggregate amount of $77,875.00 which shall be deemed
fully earned when paid.

 

5.            Continued Effectiveness of the Loan Agreement and Other Loan
Documents. Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Loan Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the First Amendment Effective Date all references in the Loan Agreement or
any other Loan Document to "Loan Agreement", the "Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Loan Agreement
shall mean the Loan Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that the Loan Agreement or any such other Loan
Document purports to assign or pledge to the Collateral Agent for the benefit of
the Agents and the Lenders, or to grant to the Collateral Agent for the benefit
of the Agents and the Lenders a security interest in or Lien on, any Collateral
as security for the Obligations or Guaranteed Obligations, as the case may be,
of any Loan Party from time to time existing in respect of the Loan Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects. This Amendment does not and shall not affect any of the obligations of
any Loan Party, other than as expressly provided herein, including, without
limitation, the Borrowers' obligation to repay the Loans in accordance with the
terms of Loan Agreement, or the obligations of any other Loan Party under any
Loan Document to which it is a party, all of which obligations shall remain in
full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agents or any Lender under the Loan Agreement
or any other Loan Document, nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Document.

 

6.            Release by the Loan Parties.

 

(a)          Effective on the First Amendment Effective Date, each Loan Party,
for itself and on behalf of its successors, assigns, and officers, directors,
employees and agents, hereby waives, releases, remises and forever discharges
each Agent, each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals (each a
"Releasee" and, collectively, the "Releasees"), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a "Claim" and, collectively, the "Claims"), whether known or unknown,
fixed or contingent, direct, indirect, or derivative, asserted or unasserted,
matured or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Loan Party ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee, which Claims

 

3 

 

 

relate, directly or indirectly, to any act or omission by any Releasee that
occurred on or prior to the date of this Amendment and relate, directly or
indirectly, to the Loan Agreement, any other Loan Document, or any acts or
omissions of any such Releasee that occurred on or prior to the date of this
Amendment with respect to the Loan Agreement or any other Loan Document, or the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment and the duties and
obligations set forth in the Loan Documents to be performed on or after the date
of this Amendment, and agrees that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to this Section.

 

7.            Reaffirmation of Loan Parties. Each Loan Party hereby reaffirms
its obligations under the Loan Agreement and each other Loan Document to which
it is a party. Each Loan Party hereby further ratifies and reaffirms the
validity and enforceability of all of the Liens and security interests
heretofore granted by it, pursuant to and in connection with the Loan Agreement
or any other Loan Document to the Agents, on behalf and for the benefit of the
Agents and each Lender, as collateral security for the obligations under the
Loan Agreement and the other Loan Documents in accordance with their respective
terms, and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged by it as security for such obligations, continues
to be and remain collateral for such obligations. Although each of the
Guarantors has been informed of the matters set forth herein and has
acknowledged and agreed to same, each of the Guarantors understands that the
Agents and the Lenders shall have no obligation to inform the Guarantors of such
matters in the future or to seek the Guarantors' acknowledgement or agreement to
future amendments, waivers, or modifications, and nothing herein shall create
such a duty.

 

8.            Miscellaneous.

 

(a)          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

 

(c)          This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(d)          This Amendment constitutes a "Loan Document" under the Loan
Agreement.

 

4 

 

 

(e)          Any provision of this Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(f)          The Borrowers will pay (or cause to be paid) promptly upon receipt
of a reasonably detailed invoice therefor, all reasonable and documented
out-of-pocket fees, costs and expenses of the Agents in connection with the
preparation, execution and delivery of this Amendment in accordance with and
pursuant to Section 12.04 of the Loan Agreement, including, without limitation,
reasonable and documented fees, costs and expenses of Schulte Roth & Zabel LLP,
counsel to the Agents.

 

[Remainder of page intentionally left blank]

 

5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWER:       OTELCO INC.       By: /s/ Curtis L. Garner, Jr.     Curtis L.
Garner, Jr.     Chief Financial Officer and Secretary       GUARANTORS:      
OTELCO TELEPHONE LLC   HOPPER TELECOMMUNICATIONS LLC   BRINDLEE MOUNTAIN
TELEPHONE LLC   BLOUNTSVILLE TELEPHONE LLC   MID-MAINE TELECOM LLC   MID-MAINE
TELPLUS LLC   OTELCO MID-MISSOURI LLC  

OTELCO TELECOMMUNICATIONS LLC

I-LAND INTERNET SERVICES LLC

  CRC COMMUNICATIONS LLC   GRANBY TELEPHONE LLC   SACO RIVER TELEPHONE LLC  
PINE TREE TELEPHONE LLC   SHOREHAM TELEPHONE LLC       By: /s/ Curtis L Garner,
Jr.     Curtis L. Garner, Jr.     Chief Financial Officer and Secretary

 

 

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:       CERBERUS BUSINESS FINANCE,
LLC       By: /s/ Eric Miller     Name: Eric Miller     Title: Executive Vice
President

 

 

 

 

 

  LENDERS:       CERBERUS ASRS FUNDING LLC         By: /s/ Eric Miller   Name:
Eric Miller   Title: Vice President         Cerberus ASRS Holdings LLC        
By: /s/ Eric Miller   Name: Eric Miller   Title: Vice President         Cerberus
AUS Levered Holdings LP   By: CAL I GP Holdings LLC   Its: General Partner      
  By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing Director    
  CERBERUS AUS LEVERED II LP   By: CAL II GP, LLC   Its: General Partner        
By: /s/ Eric Miller   Name: Eric Miller   Title: Vice President         CERBERUS
ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.   By: Cerberus ICQ Levered
Opportunities GP, LLC   Its: General Partner         By: /s/ Eric Miller   Name:
Eric Miller   Title: Senior Managing Director

 

 

 

 

  CERBERUS ICQ LEVERED LLC         By: /s/ Eric Miller   Name: Eric Miller  
Title: Vice President         CERBERUS ICQ OFFSHORE LEVERED LP   By: Cerberus
ICQ Offshore GP LLC   Its: General Partner         By: /s/ Eric Miller   Name:
Eric Miller   Title: Senior Managing Director         CERBERUS ICQ OFFSHORE LOAN
OPPORTUNITIES MASTER FUND, L.P.   By: Cerberus ICQ Offshore Levered GP, LLC  
Its: General Partner         By: /s/ Eric Miller   Name: Eric Miller   Title:
Senior Managing Director         CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND,
L.P.   By: Cerberus KRS Levered Opportunities GP, LLC   Its: General Partner    
    By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing Director  
      CERBERUS KRS LEVERED LLC         By: /s/ Eric Miller   Name: Eric Miller  
Title: Vice President

 

 

 

 

  CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.   By: Cerberus Levered
Opportunities III GP, LLC   Its: General Partner         By: /s/ Eric Miller  
Name: Eric Miller   Title: Senior Managing Director         CERBERUS LOAN
FUNDING XV L.P.   By: Cerberus ICQ GP, LLC   Its: General Partner         By:
/s/ Eric Miller   Name: Eric Miller   Title: Senior Managing Director        
CERBERUS LOAN FUNDING XVI LP   By: Cerberus PSERS GP, LLC   Its: General Partner
        By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing
Director         CERBERUS N-1 FUNDING LLC         By: /s/ Eric Miller   Name:
Eric Miller   Title: Vice President         CERBERUS NJ CREDIT OPPORTUNITIES
FUND, L.P.   By: Cerberus NJ Credit Opportunities GP, LLC   Its: General Partner
        By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing
Director

 

 

 

 

  CERBERUS OFFSHORE LEVERED III LP   By: COL III GP Inc.   Its: General Partner
        By: /s/ Eric Miller   Name: Eric Miller   Title: Vice President        
CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND III, L.P.   By:
Cerberus Offshore Levered Opportunities III GP, LLC   Its: General Partner      
  By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing Director    
    CERBERUS ONSHORE LEVERED III LLC         By: /s/ Eric Miller   Name: Eric
Miller   Title: Vice President         Cerberus PSERS LEVEReD LOAN OPPORTUNITIES
FUND, L.P.   By: Cerberus PSERS Levered Opportunities GP, LLC   Its: General
Partner         By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing
Director

 

 

 

 

  CERBERUS SWC LEVERED II LLC         By: /s/ Eric Miller   Name: Eric Miller  
Title: Vice President         CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER
FUND, L.P.   By: Cerberus SWC Levered Opportunities GP, LLC   Its: General
Partner         By: /s/ Eric Miller   Name: Eric Miller   Title: Senior Managing
Director

 

 

 